DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Hiroshi (JP Pub No 05-254690).
Regarding claim 1, Hiroshi discloses a conveying device that conveys an envelope along a curved conveyance path, the envelope having a flapper simply folded, the envelope being non-sealed, the envelope having a side where the flapper is present, the side being in agreement with a conveying direction, the envelope having a front face where the folded flapper is present, the front face being directed outside the curve of the conveyance path, the conveying device comprising:
a first conveyance member (4) that is provided upstream of the conveyance path;
a guide member (6) that is disposed, along the conveyance path, downstream of the first conveyance member in the conveying direction; and
a second conveyance member (1) that is disposed downstream of the guide member in the conveying direction and conveys the envelope guided by the guide member, downstream in the conveying direction, wherein the guide member has a flapper relief (E) that has retracted away from the conveyance path such that a rise portion of the flapper generated due to the curve of the conveyance path passes through the flapper relief (as shown in figures 2 and 3).
*note: the applicant’s attempting to define structure by the material conveyed thereby, wherein the inclusion of the material or article worked upon by a structure being claimed does not impart patentability of the claims (see MPEP 2115).
Regarding claim 2, Hiroshi discloses the second conveyance member includes a first roller and a second roller each having an elongate shape, the first roller and the second roller being in press contact with each other, and a nip between the first roller and the second roller is located on an extension of a front face of the flapper relief (as shown in figure 2 and 3).
Regarding claim 7, Hiroshi discloses a conveying distance between the first conveyance member and the second conveyance member is equal to a length in the conveying direction of the envelope (e.g. the conveying distance between the rollers is equal to the size of the sheet since the amount that the rollers convey the envelope, i.e. conveying distance, must be the same as the size of the medium conveyed).
Regarding claim 9, Hiroshi is capable of feeding an envelope is of a diamond type.
Regarding claim 10, Hiroshi discloses an image former that forms an image on an envelope that the conveying device conveys (see paragraph [0001]).

Allowable Subject Matter
Claims 3-6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses each and every element of the claimed invention.  Regarding claim 3, none of the prior art discloses at the guide member, the flapper relief is shiftable in an elongate direction of the guide member; and regarding claim 8, the second conveyance member includes a first roller and a second roller each having an elongate shape, the first roller and the second roller being in press contact with each other, the guide member and the first roller are disposed on a same side with respect to the conveyance path, and the guide member is supported pivotably around a rotary shaft of the first roller.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art discloses similar features to that of the claimed invention and are deemed to be pertinent to the applicant’s claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954. The examiner can normally be reached Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Patrick Cicchino/Primary Examiner, Art Unit 3619